FILED
                            NOT FOR PUBLICATION
                                                                             APR 15 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

VOSKI CHALIKYAN,                                 No. 16-70463

              Petitioner,                        Agency No. A096-489-386

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 11, 2019**
                               Pasadena, California

Before: GRABER and BYBEE, Circuit Judges, and HARPOOL,*** District Judge.

      Petitioner Voski Chalikyan timely seeks review of the Board of Immigration

Appeals’ ("BIA") dismissal of her appeal from an immigration judge’s ("IJ") denial

of relief from removal. Applying the legal standards applicable to applications

      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      ***
        The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, sitting by designation.
filed before passage of the REAL ID Act, Garcia-Milian v. Holder, 755 F.3d 1026,

1031 n.2 (9th Cir. 2014), we deny the petition.

      1. Substantial evidence supports the adverse credibility determination. See

Bhattarai v. Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016) (holding that we review

adverse credibility determinations for substantial evidence). The IJ found—and

the BIA agreed—that Petitioner testified inconsistently about the location of an

August 2001 assault and abduction. That inconsistency goes to the heart of her

claim. See, e.g., Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007) (holding

that "inconsistent testimony regarding the details of her abduction . . . go[es] to the

heart of her claim").

      Petitioner initially testified, clearly and with elaboration, that the incident

occurred at her residence; but she later testified, with equal clarity, that the incident

occurred at her pharmacy. The location of the incident was integral to her account,

because the perpetrators destroyed the contents of the pharmacy and demanded that

she sell expired medications. Accordingly, the BIA was not required to believe her

implausible explanation that she was confused because her pharmacy and her

house were located within blocks of each other. Our decision in Soto-Olarte v.

Holder, 555 F.3d 1089, 1091–92 (9th Cir. 2009), does not require a different result

because, unlike in Soto-Olarte, Petitioner’s explanation here was not plausible.


                                            2
See, e.g., Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011) ("If the IJ

reasonably rejects the alien’s explanation, or if the alien fails to provide a plausible

explanation, the IJ may properly rely on the inconsistency as support for an

adverse credibility determination. An IJ is not obliged to provide a protracted

written or oral analysis of the alien’s proffered explanation." (emphasis added)

(citations omitted)).

      Because one of the reasons for the adverse credibility determination goes to

the heart of Petitioner’s claim and is supported by substantial evidence, we do not

consider the remaining reasons. See Wang v. INS, 352 F.3d 1250, 1259 (9th Cir.

2003) ("So long as one of the identified grounds is supported by substantial

evidence and goes to the heart of [the petitioner’s] claim of persecution, we are

bound to accept the IJ’s adverse credibility finding.").

      2. The BIA and the IJ applied the correct legal standards to Petitioner’s

claim under the Convention Against Torture, and substantial evidence supports the

denial of that relief. See Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008)

(holding that we review de novo claims of legal error); Riera-Riera v. Lynch, 841

F.3d 1077, 1079 (9th Cir. 2016) (reviewing for substantial evidence the denial of

CAT relief).

      Petition DENIED.


                                            3